UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of Registrant as specified in its charter) Delaware 22-3106987 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts 02139 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 494-0400 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report:Not Applicable Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes|X|No|| Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ||Accelerated filer |X|Non-accelerated filer || Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b - 2 of the Exchange Act). Yes||No|X| The number of shares of the Registrant’s common stock outstanding as of July 31, 2007 was 69,151,129. ARIAD PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM 1. UNAUDITED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2007 and 2006 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 4. SUBMISSION OF MATTERS FOR VOTE OF SECURITY HOLDERS 28 ITEM 6. EXHIBITS 29 SIGNATURES 30 EXHIBIT INDEX 31 PART I.FINANCIAL INFORMATION ITEM 1.UNAUDITED FINANCIAL STATEMENTS ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except share and per share data June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 5,767 $ 31,728 Marketable securities 19,929 8,076 Inventory and other current assets 2,886 1,839 Total current assets 28,582 41,643 Property and equipment: Leasehold improvements 18,172 18,126 Equipment and furniture 10,925 10,677 Total 29,097 28,803 Less accumulated depreciation and amortization (24,453 ) (23,721 ) Property and equipment, net 4,644 5,082 Intangible and other assets, net 4,206 4,318 Total assets $ 37,432 $ 51,043 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ 4,775 $ 1,920 Accounts payable 5,400 4,003 Accrued compensation and benefits 492 428 Accrued product development expenses 6,196 6,612 Other accrued expenses 3,035 1,841 Current portion of deferred executive compensation 532 528 Current portion of deferred revenue 399 452 Total current liabilities 20,829 15,784 Long-term debt 3,815 Deferred revenue 2 Deferred executive compensation 1,672 1,180 Stockholders’ equity: Common stock, $.001 par value; authorized, 145,000,000 shares; issued and outstanding, 69,012,888 shares in 2007 and 65,391,347 shares in 2006 69 65 Additional paid-in capital 355,844 339,220 Accumulated other comprehensive income 3 Accumulated deficit (340,982 ) (309,026 ) Total stockholders’ equity 14,931 30,262 Total liabilities and stockholders’ equity $ 37,432 $ 51,043 See notes to unaudited condensed consolidated financial statements. 1 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, In thousands, except share and per share data 2007 2006 2007 2006 License revenue $ 189 $ 229 $ 379 $ 458 Operating expenses: Research and development 10,540 10,144 21,563 21,818 General and administrative 6,898 7,531 11,301 11,987 Total operating expenses 17,438 17,675 32,864 33,805 Loss from operations (17,249 ) (17,446 ) (32,485 ) (33,347 ) Other income (expense): Interest income 341 574 731 1,239 Interest expense (97 ) (124 ) (202 ) (246 ) Total other income, net 244 450 529 993 Net loss $ (17,005 ) $ (16,996 ) $ (31,956 ) $ (32,354 ) Net loss per share $ (.25 ) $ (.27 ) $ (.48 ) $ (.52 ) Weighted-average number of shares ofcommon stock outstanding 68,786,835 62,093,353 67,215,100 61,827,494 See notes to unaudited condensed consolidated financial statements. 2 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, In thousands 2007 2006 Cash flows from operating activities: Net loss $ (31,956 ) $ (32,354 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,150 2,344 Accretion of discount on marketable securities (395 ) (973 ) Deferred executive compensation expense 496 449 Stock-based compensation 3,208 2,272 Increase (decrease) from: Inventory and other current assets (1,047 ) (710 ) Other assets (7 ) 3 Accounts payable 1,397 1,928 Accrued compensation and benefits 64 277 Accrued product development expenses (416 ) (1,094 ) Other accrued expenses 1,194 921 Deferred revenue (55 ) (133 ) Deferred executive compensation paid 0 (301 ) Net cash used in operating activities (26,367 ) (27,371 ) Cash flows from investing activities: Proceeds from maturities of marketable securities 23,343 53,753 Purchases of marketable securities (34,804 ) (26,538 ) Investment in property and equipment (294 ) (860 ) Investment in intangible assets (299 ) (327 ) Net cash (used in) provided by investing activities (12,054 ) 26,028 Cash flows from financing activities: Repayment of borrowings (960 ) (960 ) Proceeds from the issuance of stock , net of issuance costs 12,300 Proceeds from issuance of stock pursuant to stock option and purchase plans 1,120 1,349 Net cash provided by financing activities 12,460 389 Net decrease in cash and cash equivalents (25,961 ) (954 ) Cash and cash equivalents, beginning of period 31,728 25,453 Cash and cash equivalents, end of period $ 5,767 $ 24,499 See notes to unaudited condensed consolidated financial statements. 3 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Management Statement In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of items of a normal and recurring nature) necessary to present fairly the financial position as of June 30, 2007, the results of operations for the three-month and six-month periods ended June 30, 2007 and 2006 and cash flows for the six-month periods ended June 30, 2007 and 2006.The results of operations for the three-month and six-month periods ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, which includes consolidated financial statements and notes thereto for the years ended December 31, 2006, 2005 and 2004. At June 30, 2007, the Company has cash, cash equivalents and marketable securities totaling $25.7 million.The Company believes that the combination of its cash, cash equivalents and marketable securities, together with funding pursuant to its collaboration with Merck & Co., Inc. (Note 9) and the availability of $37.5 million under its equity financing facility with Azimuth Opportunity Ltd. (Note 5), provide sufficient resources for the Company to satisfy its operating and capital requirements for more than twelve months. 2.Marketable Securities The Company has classified its marketable securities as available-for-sale and, accordingly, carries such securities at aggregate fair value.At June 30, 2007, all of the Company’s marketable securities consisted of United States government or agency securities. At June 30, 2007, the aggregate fair value and amortized cost of the Company’s marketable securities were both $19,929,000.Gross unrealized gains and losses were both $3,000, at June 30, 2007.The gross unrealized losses of $3,000 pertain to four marketable securities with an aggregate fair value of $11,483,000, all of which have been in a continuous loss position for less than twelve months. At December 31, 2006, the aggregate fair value and amortized cost of the Company’s marketable securities were $8,076,000 and $8,073,000, respectively.Gross unrealized gains and losses were $3,000 and $0 respectively, at December 31, 2006. The Company’s marketable securities with unrealized losses are guaranteed by the U.S. government or an agency thereof.The unrealized losses were caused by increased interest rates.Because the Company has the intent and ability to hold the securities to maturity, which should result in a recovery of the fair value, the Company does not consider the investments to be other-than-temporarily impaired. Realized gains and losses on investment security transactions are reported on the specific-identification method.There were no realized gains or losses on sales of marketable securities during the six months ended June 30, 2007.Changes in market values resulted in a decrease in net unrealized gains of $3,000 for the six-month period ended June 30, 2007. 3.Executive Compensation Plans Under the Company’s deferred executive compensation plan established in 1997, participants were granted options to purchase shares of certain designated mutual funds at a discount equal to the amount of the award.The options vested equally over four years.The fair value of the awards was recognized as expense over the vesting period. 4 Effective in October 2005, the Company adopted a new deferred executive compensation plan that defers the payment of annual bonus awards to future periods as specified in each award.The Company accrues a liability based on the fair value of the awards ratably over the vesting period.The recorded balances of such awards are increased or decreased based on the actual total return and quoted market prices of specified mutual funds.In April 2007, the Company made awards in the aggregate amount of $1,403,000 to eleven officers; there were no awards made in 2006.Total expense related to these plans amounted to $496,000 and $449,000 for the six-month periods ended June 30, 2007 and 2006, respectively. 4.Net Loss Per Share Net loss per share amounts have been computed based on the weighted-average number of common shares outstanding during each period.Because of the net loss reported in each period, diluted and basic net loss per share amounts are the same.For the six months ended June 30, 2007 and 2006, options to purchase 7,737,833 and 6,907,899 shares of common stock, respectively, were not included in the computation of net loss per share, because the effect would be anti-dilutive. 5.Equity Financing Facility On February 14, 2007, the Company entered into an agreement with Azimuth Opportunity Ltd. (“Azimuth”) under which the Company may offer and sell, at the Company’s sole discretion, and Azimuth is committed to purchase, subject to the terms and conditions set forth in the agreement, up to $50 million of the Company’s common stock, or the number of shares which is one less than twenty percent of the issued and outstanding shares of the Company’s common stock as of the date of the agreement, whichever is fewer.The per share purchase price for these shares will equal the daily volume weighted average price of the Company’s common stock on such date, less a discount ranging from 3.5%to 5.5%.The term of the agreement is eighteen months.Upon each sale of common stock to Azimuth, the Company will pay to Reedland Capital Partners a placement fee equal to 1.0% of the aggregate dollar amount received by the Company from such sale. Pursuant to the terms of this agreement, on March 26, 2007, the Company sold to Azimuth 3,072,393 shares of its common stock at an aggregate purchase price of $12.5 million.The net proceeds from this transaction, after deducting issuance expenses, were approximately $12.3 million.Following this transaction, $37.5 million remains available to the Company under this equity financing facility. The shares of common stock sold to Azimuth were registered under a shelf registration statement filed by the Company with the U.S. Securities and Exchange Commission (“SEC”) on January 30, 2007 and declared effective by the SEC on February 6, 2007 which registered for issuance a total of $100 million of securities.Following the sale of common stock to Azimuth, $87.5 million of securities remain available for issuance under this shelf registration statement. 6.Stock-Based Compensation The Company awards stock options and other equity-based instruments to its employees, directors and consultants and provides employees the right to purchase common stock (collectively “share-based payments”), pursuant to stockholder approved plans.The Company’s statement of operations included total compensation cost from share-based payments for the three-month and six-month periods ended June 30, 2007 and 2006 as follows: 5 Three Months Ended June 30, Six Months Ended June 30, In thousands 2007 2006 2007 2006 Compensation cost from: Stock options $ 1,806 $ 896 $ 2,691 $ 1,880 Stock and stock units 91 185 480 369 Purchases of common stock at a discount 24 15 37 23 $ 1,921 $ 1,096 $ 3,208 $ 2,272 During the six-month periods ended June 30, 2007 and 2006, the Company made awards of stock options, common stock and stock units to employees and directors, and sold common stock to employees at a discount pursuant to the Company’s employee stock purchase plan, as follows: Six Months Ended June 30, 2007 2006 Shares Weighted- Average Grant-Date Fair Value Total Fair Value Shares Weighted- Average Grant-Date Fair Value Total Fair Value (Per Share) (in 000’s) (Per Share) (in 000’s) Stock options 2,035,220 $ 3.28 $ 6,501 518,045 $ 4.47 $ 2,472 Stock and stock units 134,000 4.94 662 80,000 6.43 514 Purchases of common stock at a discount 23,412 1.57 37 17,971 1.28 23 2,192,632 616,016 Stock options are granted with an exercise price equal to the closing price of the Company’s common stock on the date of grant and have a term of ten years.Stock options generally vest 25% per year over four years.Stock options are valued using the Black-Scholes option valuation model and compensation expense is recognized based on such fair value, net of the impact of forfeitures, over the vesting period on a straight-line basis.The weighted average assumptions used in the Black-Scholes model to value stock options granted during the six-month periods ended June 30, 2007 and 2006 were as follows: Six Months Ended June 30, 2007 2006 Expected life of options granted (in years) 7.60 7.12 Expected volatility 68.02% 70.72% Risk free interest rate 4.46% 4.59% Expected annual dividends $0.00 $0.00 Stock and stock unit grants are valued based on the closing price of the Company’s common stock on the date of grant and compensation expense is recognized over the requisite service period or period during which restrictions remain on the common stock or stock units granted.Compensation expense related to purchases of common stock by employees under the Company’s employee stock purchase plan is recognized in the period of purchase. 6 7.Litigation NF-κB Patent Infringement Litigation and Reexamination Lilly Litigation In 2002, the Company, together with Massachusetts Institute of Technology, The Whitehead Institute for Biomedical Research and Harvard University (collectively, the Plaintiffs) filed a lawsuit in the United States District Court for the District of Massachusetts (the “U.S. District Court“) against Eli Lilly and Company (“Lilly”) alleging infringement of certain claims (the “NF-κB ‘516 Claims”) of the Plaintiffs’ U.S. Patent No. 6,410,516 (the “‘516 Patent”), covering methods of treating human disease by regulating NF-κB cell-signaling activity through sales of Lilly’s osteoporosis drug, Evista®, and Lilly’s septic shock drug, Xigris®, and seeking monetary damages from Lilly. This case was tried before a jury in the U.S. District Court from April 10, 2006 through April 28, 2006.After deliberations, on May 4, 2006, the jury rendered a verdict in favor of the Plaintiffs by finding that the NF-κB ‘516 Claims asserted in the lawsuit are valid and infringed by Lilly through sales of Evista and Xigris in the United States.One defense regarding validity was not submitted to the jury and was instead the subject of a bench trial, as addressed below.The jury awarded damages to the Plaintiffs in the amount of approximately $65.2 million, based on the jury’s determination of a reasonable royalty rate of 2.3% to be paid by Lilly to the Plaintiffs based on U.S. sales of Evista and Xigris from the date of the filing of the lawsuit on June 25, 2002 through February 28, 2006.The jury awarded further damages on an ongoing basis, in amounts to be determined, equal to 2.3% of U.S. sales of Evista and Xigris through the year 2019, when the patent expires.If the verdict is upheld, damages paid by Lilly will be applied first to reimburse the Company for any unreimbursed legal fees and expenses relating to the litigation.The Company will receive 91% of the remainder, and the co-plaintiffs will receive 9%. A separate trial, or bench trial, was held in the U.S. District Court from August 7, 2006 through August 9, 2006 on certain defenses asserted by Lilly relating to the enforceability of the NF-κB ‘516 Claims and one defense related to the validity of these claims.On July 6, 2007, the U.S. District Court issued its findings of fact and conclusions of law concerning the defenses asserted by Lilly at the bench trial.In that ruling, the U.S. District Court found that the ‘516 Patent is valid and enforceable and that judgment may be entered for the Plaintiffs in accordance with the verdict of the jury and its findings of fact and conclusions of law.Specifically, the U.S. District Court found that the four claims of the ‘516 Patent found infringed by the jury do not encompass unpatentable subject matter and the ‘516 Patent is not invalid due to inequitable conduct or prosecution laches. On July 17, 2007, Lilly filed amotion to stay entry of the final judgment by the U.S. District Court pending re-examination of the ‘516 Patent or for settlement of form of the final judgment.On July 26, 2007, the Plaintiffs filed their opposition to Lilly’s motion and the parties await the ruling of the U.S. District Court on this pending motion. Oral argument on this motion has been requested, but no date therefore has been set by the U.S. District Court.Lilly also has the right to file additional motions challenging the jury’s verdict in this lawsuit, and, upon the entry of a final judgment by the U.S. District Court, to file an appeal of the jury’s verdict and other rulings by the U.S. District Court with the Court of Appeals for the Federal Circuit. Amgen Litigation On April 20, 2006, Amgen Inc. and certain affiliated entities (“Amgen“) filed a lawsuit against the Company in the U.S. District Court for the District of Delaware (the “Delaware Court“) seeking a declaratory judgment that each of the claims contained in the ‘516 Patent are invalid and that Amgen has not infringed any of the claims of the ‘516 Patent based on activities related to Amgen’s products, Enbrel® and Kineret®.The Company filed a motion to dismiss this case in the Delaware Court on June 14, 2006, which was, after a hearing held on September 11, 2006, denied in an order dated September 13, 2006. 7 On September 25, 2006, the Company filed a motion requesting the judge to certify the Delaware Court’s September 13, 2006 order denying our motion to dismiss for immediate appeal to the Court of Appeals for the Federal Circuit (“CAFC”).On October 5, 2006, the Company also filed a renewed motion to dismiss the Amgen litigation for failure to name the institutional patentees as necessary and indispensable parties or, in the alternative, to transfer this case to the U.S. District Court for the District of Massachusetts (the “Massachusetts Court”). At a hearing on these motions held on November 3, 2006, the Delaware Court granted the Company’s motion certifying the Delaware Court’s September 13, 2006 order for immediate appeal and denied, as moot and without prejudice, the Company’s renewed motion to dismiss or transfer the case.The Delaware Court also stayed discovery in the case pending a ruling on the Company’s petition for permission to appeal the Delaware Court’s September 13, 2006 order (the “Petition“) to be filed with the CAFC.The Company filed its Petition with the CAFC on November 16, 2006, which was denied by the CAFC on December 29, 2006.As a result of the CAFC’s denial of the Company’s Petition, the temporary stay issued by the Delaware Court expired. On February 20, 2007, a hearing was held before the Delaware Court on the Company’s renewed motion to dismiss the Amgen litigation, or in the alternative, to transfer this case to the Massachusetts Court.The Delaware Court issued an order on March 27, 2007 denying the Company’s renewed motion to dismiss or alternatively to transfer this case.In its Order, the Delaware Court found that the institutional patentees are necessary, but not indispensable, parties to the action, and ordered Amgen to join The Whitehead Institute for Biomedical Research as a party.In addition, the Delaware Court ordered ARIAD to inform the Delaware Court, by April 13, 2007, whether Harvard University and Massachusetts Institute of Technology would voluntarily join the action. On April 13, 2007, Amgen filed an amended complaint for declaratory judgment of patent invalidity and noninfringement against the Company and The Whitehead Institute and requested leave from the Delaware Court to file a second amended complaint to add a claim for inequitable conduct.On the same day, the Company together with the institutional patentees filed a lawsuit against Amgen and Wyeth alleging infringement of the ‘516 Patent based on activities related to Enbrel and Kineret, as well as the Company’s answer to the amended complaint, counter-claim and demand for jury trial. On May 30, 2007, the Company and the institutional patentees filed a motion seeking to amend their counterclaims to assert claims against Amgen for infringement of U.S. Patent Nos. 5,804,374 (the “374 Patent”) and 6,150,090 (the “090 Patent”).On June 4, 2007, Wyeth filed a motion seeking to sever it from the proceedings in the Delaware court relating to Amgen and to stay such proceedings against Wyeth. Oral argument on these two motions has been requested, but no date therefore has been set by the Delaware Court. The scheduling order issued by the Delaware Court pursuant to Rule 16 of the Federal Rules of Civil Procedure was amended pursuant to agreement by the parties at a hearing held before the Delaware Court on June 13, 2007.The technology tutorial was held before the Delaware Court on May 1, 2007 pursuant to the initial scheduling order.The claim construction hearing in this case is scheduled to be heard on or around June 24, 2008, with trial scheduled to commence on November 3, 2008. Re-examination Proceedings in PTO On April 4, 2005, Lilly filed a request in the United States Patent and Trademark Office (“PTO“) to reexamine the patentability of certain claims of the ‘516 Patent.An unrelated third party filed a similar request in the PTO on December 2, 2005 to reexamine the patentability of certain claims of the ‘516 Patent. 8 These two requests have been granted and were merged by the PTO into a single reexamination proceeding.The Company petitioned the PTO to vacate or stay the grant of these requests, but these petitions were rejected.The Company (with the Plaintiffs) also filed a complaint in the U.S. District Court in the Eastern District of Virginia requesting that the court enjoin the PTO from continuing with the reexamination proceedings, along with a motion for summary judgment, both of which were denied by the Court in an order dated October 3, 2006 granting the PTO’s motion to dismiss this action. The Company has determined that it will not appeal this order. The PTO issued its first office action on August 2, 2006.In this first office action, 160 of the 203 claims of the ‘516 Patent were rejected by the PTO, including the claims asserted by the Company in the Lilly litigation and claims which are or may be asserted by the Company in the Amgen litigation.In the Company’s response to the first office action, filed on November 9, 2006, the Company cancelled 8 of the 160 claims rejected by the PTO and advocated allowance of the remaining 152 rejected claims.On July 6, 2007, the PTO issued a final office action, rejecting 141 claims of the ‘516 Patent, including the claims asserted by the Company in the Lilly and Amgen litigations.On July 25, 2007, the Company filed a petition to withdraw the finality of July 6 office action.At the present time, the Company can provide no assurance that the PTO will not invalidate some of the claims of the ‘516 Patent in the reexamination process, including claims which have been asserted against Lilly and/or Amgen, or that the Company will ultimately prevail in either of these litigations. The timing and ultimate outcome of the Lilly and Amgen litigations and the reexamination proceedings cannot be determined at this time, and, as a result, no determination can be made with respect to allowance of the claims of the ‘516 Patent, nor can any final determination be made with respect to the validity or infringement of the claims of the ‘516 Patent in the Lilly litigation and the Amgen litigation, nor can the Company predict whether the damages awarded by the jury in the U.S. District Court in the Lilly litigation will be upheld, eliminated or limited.Although the Company has prevailed in both the juryand bench trials in the Lilly litigation, the damages the Company was awarded by the jury may be eliminated or limited by an adverse finding on post-trial motions, upon appeal, or in the event that the claims of the ‘516 Patent are invalidated by the PTO. 8.Recently Issued Accounting Pronouncement The Company adopted Financial Accounting Standards Board (“FASB”) Interpretation No. 48 (“FIN 48”), Accounting for Uncertainties in Income Taxes, on January 1, 2007.FIN 48 defines the threshold for recognizing the benefits of tax-return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authorities.FIN 48 also requires explicit disclosure about a company’s uncertainties related to their income tax position, including a detailed roll-forward of tax benefits taken that do not qualify for financial statement recognition.The adoption of FIN 48 did not have a material impact on the Company’s financial statements as of and for the period ended June 30, 2007. 9.Subsequent Events On July 11, 2007, the Company entered into a Collaboration Agreement with Merck &
